DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims filed on June 23rd, 2021. Claims 1, 10, and 16 have been amended and new claim 23 is cancelled. Claims 1-5, 8-12, 15-18, 21-22, and 24 have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, 15-18, 21-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-5, 8-9, and 24 is/are drawn to method (i.e., a process), claims 10-12 and 15 is/are drawn to system (i.e., a manufacture), and claims 16-18 and 21-22 is/are drawn to (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Claim 1: A computer implemented method for obtaining measurement data that approximates first party measurement data for an advertising campaign executing at a device from the device, comprising: 
	receiving, by at least one processor, the advertising campaign; 
	determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign using a configuration file stored at the device or a web service of the device;
	defining, by the at least one processor, a dimension of interest; 
	determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign;
	storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory;
	splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest, wherein each subunit advertising campaign in the plurality of subunit advertising campaigns comprises a respective value in the range of values defined by the defined dimension of interest, and each subunit advertising campaign in the plurality of subunit advertising campaigns comprises the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign;
one processor, each subunit advertising campaign to the device for simultaneous execution by the device;
	and receiving, by the at least one processor, the measurement data from the device in response to the transmitting, wherein the measurement data approximates the first party measurement data for the advertising campaign executing on the device, and the first party measurement data for the advertising campaign on the device is inaccessible to the at least one processor.
	The claimed invention is directed to receiving and storing advertising campaign, determined dimension of interest (i.e. zip code, demographic characteristic, geographic region, etc.), to create a plurality of subunit advertising campaign and measure the performance of the advertising campaign, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a mental processes, such as defining a dimension of interest, determining that the defined dimension of interest is absent from the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign, and splitting the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest comprises a respective value in the range of values to aggregate measurement data for the advertisement campaign (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer 
	Dependent claims 2-5, 8-9, 11-12, 15, 17-18, 21-22, and 24, recites defining the dimension of interest based at least in part on a second dimension of interest that represents a demographic characteristic, behavioral pattern, or geographic region, processing and analyzing the measurement data based on other first party measurement data, second party measurement data, or third party measurement data, a respective second subunit advertising campaign for each value in a range of values, transmitting andReply to Office Action of March 29, 2021Application No. 15/969,384 processing the second measurement data based at least in part on the measurement data (advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) then it falls within the “certain methods of organizing human activity” and “Mental Processes”.
	(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below).
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 10, and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. 
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically 
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
	“A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1)
	“A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10)
	“A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16)
	“receiving, by at least one processor, the advertising campaign; 
	determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign …;
	defining, by the at least one processor, a dimension of interest; 
	determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions …;
	storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory;
	splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest …;
	in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …;
	and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16)
The requirement to execute the claimed steps/functions using “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor, the advertising campaign; determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign …; defining, by the at least one processor, a dimension of interest; determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions …; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest …; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
	The recited additional element(s) of “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor, the advertising campaign; determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign …; defining, by the at least one processor, a dimension of interest; determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions …; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest …; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), additionally serves merely to generally link the use of Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of “receiving, by at least one processor, the advertising campaign; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic characteristic, geographic region, etc.), transmitting and receiving measurement data for advertisement campaign. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic see MPEP 2106.05(g)).
	Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claim 2-5, 8-9, 11-12, 15, 17-18, 21-22, and 24 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor, the advertising campaign; determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign …; defining, by the at least one processor, a dimension of interest; determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions …; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest …; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(f)). 
The recited additional element(s) of “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor, the advertising campaign; determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign …; defining, by the at least one processor, a dimension of interest; determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions …; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; splitting, by the at least one processor, the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest …; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “receiving, by at least one processor, the advertising campaign; storing, by the at least one processor, the advertising campaign and the defined dimension of interest in a memory; in response to the splitting, transmitting, by the at least one processor, each subunit advertising campaign to the device …; and receiving, by the at least one processor, the measurement data from the device …” (Claims 1, 10, and 16), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”, (see MPEP 2106.05(d) (g)). 
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0017 and 0087] acknowledges that analyzing marketing data is conventional, and that the “method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for analyzing second party digital marketing data. Specifically, embodiments involve combining second party data with other data (e.g., other second party data or third party data) to approximate first party data” and “communication interface 524 may allow computer system 500 to communicate with remote devices 528 over communications path 526, which may be wired and/or wireless, and which may include any combination of LANs, WANs, the Internet, etc.”
Furthermore, the receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic characteristic, geographic region, etc.) and transmitting and receiving measurement data for advertisement campaign, is similar to “Receiving or transmitting data over e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and/or “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of receiving and transmitting data/messages over a network. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
The dependent claims 2-5, 8-9, 11-12, 15, 17-18, 21-22, and 24 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each 
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Response to Arguments
With regards to § 101 rejection:
The Examiner has considered Applicant’s arguments for claims 1-5, 8-12, 15-18, 21-22, and 24 filed June 23rd, 2021 have been fully considered but are unpersuasive.  
Applicant states, “Claims 1, 10, and 16 do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people … But even if claims 1, 10, and 16 do recite a method of organizing human activity (which Applicant does not concede), claims 1, 10, and 16 as amended have additional elements that integrate the alleged abstract idea into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to another technology or technical field.” Citing Example 2. Remarks 12-16.
Applicant’s arguments have been fully considered but they are not persuasive.  First, as mention by Applicant claim 19 of Example 2 recites a systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional 
Further, the Specification’s description of the computer systems in which measurement data is received and transmitting to store and receive dimension of interest and advertisement campaign data makes clear that generic computer components are utilized as tools to implement the abstract idea on a one or processor, rather than improving the functioning of the computer system or other technology. See Spec. ¶¶ 42-43, 77-83. As a whole, independent claims 1, 10, and 16 does no more than use instructions to implement the abstract idea on the generic computing system. Here the independent claims recites a computer implemented method comprising a processor, device, memory, and a non-transitory computer-readable medium to 

With regards to §103 rejections:
	Applicant's arguments, see pages 16-18, filed June 23rd, 2021 with respect to the rejection(s) of claims 1-5, 8-12, 15-18, 21-22, and 24 have been fully considered and the rejection is/are withdrawn. Examiner finds the independent claims 1, 10, and 16 are persuasive, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose or suggest the combination of claim limitation, “determining, by the at least one processor, a set of dimensions that the device uses to aggregate measurement data for the advertisement campaign using a configuration file stored at the device or a web service of the device; determining, by the at least one processor, that the defined dimension of interest is absent from the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign; splitting, by the at least one processor, the advertising campaign into a plurality of  subunit advertising campaigns using the defined dimension of interest, wherein each subunit advertising campaign in the plurality of subunit advertising campaigns comprises a respective value in the range of values defined by the defined dimension of interest, and each subunit advertising campaign in the plurality of subunit advertising campaigns comprises the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign”, and thus overcomes the cited prior art and the rejection under 35 USC § 103 has been withdrawn, however the claims 1-5, 8-12, 15-18, 21-22, and 24 remains rejected under 35 USC § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Pub. No. 20140200988 (“Kassko”).
Kassko discloses, a system and methods that can be utilized to harness data, derive insights and make data driven decisions about advertisement campaigns. The system is natively built to integrate the multitude of data sources made available by a multitude of advertising platforms. The system allows users (e.g., campaign managers, etc.) to act upon insights derived from the gathered data. The advertising platforms may include, but are not limited to, ad-serving companies, social media websites, and other organizations that run and/or monitor analytics with regard to online advertising campaigns.
U.S. Pat. No. 9208510 (“Bonalle”).
Bonalle 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682